—Order, Supreme Court, New York County (Charles Ramos, J.), entered on or about September 9, 1993, which granted defendant’s motion to confirm the report of the Special Referee recommending dismissal of the complaint for lack of personal jurisdiction, unanimously affirmed, with costs.
The record before the Special Referee supports his finding *122that plaintiffs process server was not barred from proceeding to defendant’s apartment by the doorman of defendant’s building, whose permission to enter the building was never requested even though he readily supplied defendant’s apartment number. Under these circumstances, where no attempt was made to proceed to defendant’s apartment, it cannot be held that delivery of the papers in the lobby of the apartment house to the doorman was a delivery to defendant’s "actual * * * dwelling place” within the meaning of CPLR 308 (2) (cf., duPont, Glore Forgan & Co. v Chen, 41 NY2d 794, 797-798). The action was therefore properly dismissed for lack of personal jurisdiction.
We have considered plaintiffs remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Kupferman, Asch, Nardelli and Williams, JJ.